Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Consideration Program Request
The AFCP2.0 filed on 08/24/2022 has been fully considered and it is ok to enter.

Allowability Notice
	The following is an examiner’s statement of reasons for allowance:
	Allowance of claims 1-16, and 18 is indicated because: the applicant’s argument in Remark and newly amended limitations, filed on 08/24/2022 has been fully considered and it is persuasive such that:
The notification of 112f, 112b Rejection and 103 Rejection are withdrawn; and
The prior art of record does not anticipate or render fairly obvious in combination to teach the limitations of the claimed invention such as an energy source, a heating system, a humidifying system, a control system, a display screen, a processing device… as cited in the independent claims 1 and 13. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
09/03/2022